   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 1 of 62


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

SHANA KONEY and RONALD CONEY,

                Plaintiffs,

       v.                                             No.

SUBURBAN ELEVATOR CO.

                Defendant.

______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Suburban

Elevator Co., Defendant, (hereafter referred to as “Suburban Elevator”), hereby removes to the

United States District Court for the Northern District of Indiana, Hammond Division, the state

court action, Case No. 45C01-1908-CT-000836 in the Circuit Court of Lake County, Indiana

described below. The basis for removal is diversity jurisdiction pursuant to 28 U.S.C. § 1332:

                                     I. INTRODUCTION

       1.       Plaintiffs, Shana Koney and Ronald Koney, (“Plaintiffs”) filed their First

Amended Complaint alleging a cause of action for negligence against Defendant, Suburban

Elevator, on March 19, 2020. (See Plaintiffs’ First Amended Complaint attached hereto as

Exhibit "A").

       2.       Suburban Elevator was served on March 23, 2020, (See March 23, 2020, Notice

of Service of Process on Suburban Elevator attached hereto as Exhibit "B").




                                                1
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 2 of 62


        3.      The time has not yet elapsed within which Suburban Elevator is permitted to

remove this action, and therefore this Notice of Removal is filed in a timely manner. 28 U.S.C. §

1446(b).

        4.      The United States District Court for the Northern District of Indiana, Hammond

Division has jurisdiction over this action under 28 U.S.C. § 1332, and this action is removable

under 28 U.S.C. § 1441(b) in that it is a civil action between citizens of different states and the

matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

        5.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders and

papers or exhibits filed in the Circuit Court of Lake County, Indiana are appended to this Notice

as Exhibit “C” (excluding Plaintiffs’ First Amended Complaint, attached as Exhibit "A".)

        6.      Venue is proper in this district, under 28 U.S.C. § 1446(a), because this district

embraces the place in which the removed action is pending.

        7.      Written notice of the filing of the Notice of Removal will be promptly served on

Plaintiffs’ counsel and a copy will be filed promptly with the Circuit Court of Lake County,

Indiana pursuant to 28 U.S.C. § 1446(d). (See a copy of the Notice of Filing of this Notice of

Removal to Federal Court is attached hereto as Exhibit "D").

                           II. DIVERSITY OF CITIZENSHIP EXISTS

        8.      Pursuant to 28 U.S.C. § 1332(a)(1), diversity of citizenship exists because

Plaintiffs and Defendants are citizens of different states.      As set forth below, diversity of

citizenship exists because: (a) Plaintiffs are citizens of Indiana; and (b) Defendant is a citizen of

a different state than Plaintiffs.




                                                 2
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 3 of 62


          9.    Citizenship and the removability of an action is determined at the time the

removal petition is filed. In re Burlington N. Santa Fe Ry. Co., 606 F.3d 379, 380 (7th Cir.

2010); In re Shell Oil, 970 F.2d 355, 356 (7th Cir. 1992).

          A.    Plaintiffs are Citizens of Indiana.

          10.   For purposes of federal diversity jurisdiction, the state citizenship of a natural

person is determined by the state where the person is domiciled, meaning the state where the

person is physically present with the intent to remain there. See Denlinger v. Brennan, 87 F.3d

214, 216 (7th Cir. 1996); Perry v. Pogemiller, 16 F.3d 138, 140 (7th Cir. 1993). In determining

domicile, courts look to a variety of factors such as current residence, location of belongings and

personal property, voter registration, driver's license and vehicle registrations among other

things. 24 Hour Fitness USA, Inc. v. Bally Total Fitness Holding Corp., 2008 U.S. Dist. LEXIS

84374, at *11 (N.D. Ill. October 21, 2008) (citing Sadat v. Mertes, 615 F.2d 1176, 1181 (7th Cir.

1980)).

          11.   In this case, Plaintiffs state in their First Amended Complaint that they reside in

Valparaiso, Indiana.    (See Exhibit A, par. 1).        Accordingly, the Complaint demonstrates

Plaintiffs’ presence and intent to remain in Indiana.

          B.    Defendant is a Citizen of a Different State than Plaintiffs.

          12.   For diversity purposes, the citizenship of a corporation, is the state where the

corporation is incorporated and the state where the corporation has its principal place of

business, meaning the state where the corporation maintains its headquarters or "nerve center."

See 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192-95, 175 L. Ed. 2d 1029

(2010); CCC Info. Servs., Inc. v. American Salvage Pool Ass'n, 230 F.3d 342, 346 (7th Cir.




                                                 3
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 4 of 62


2000); Wisconsin Knife Works v. National Metal Crafters, 781 F.2d 1280, 1282 (7th Cir. 1986);

Nuclear Eng'g Co. v. Scott, 660 F.2d 241, 250 (7th Cir. 1981).

       13.     Suburban Elevator is not from the same state as Plaintiffs and therefore complete

diversity exists. Suburban Elevator is a citizen of the state of Illinois (incorporated) and state of

Illinois (headquartered). (See Suburban Elevator’s Affidavit, attached hereto as Exhibit "E").

Plaintiffs’ counsel is aware of this as Suburban Elevator was served at its headquarters in Illinois.

               III. THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       14.     Federal diversity jurisdiction also requires that an amount in excess of $75,000,

exclusive of interest and costs, be in controversy. See 28 U.S.C. § 1332(a)(1); LM Ins. Corp. v.

Spaulding Enters. Inc., 533 F.3d 542, 547 (7th Cir. 2008). When a complaint does not state the

amount in controversy and it pleads in excess of the jurisdictional minimum, a complaint's

statements regarding severe and permanent damages demonstrate that the amount in controversy

exceeds $75,000. See, e.g. Campbell v. Bayou Steel Corp., 338 F. Supp. 2d 896, 901 (N.D. Ill.

2004); Gallo v. Homelite Consumer Prods., 371 F. Supp. 2d 943, 948 (N.D. Ill. 2005). "Courts

have routinely held that when plaintiffs allege serious, permanent injuries and significant

medical expenses, it is obvious from the face of the complaint that the plaintiffs' damages

exceeded the jurisdictional amount." McCoy v. GMC, 226 F. Supp. 2d 939, 941 (N.D. Ill. 2002).

       15.     In the negligence action Campbell v. Bayou Steel, the court held that the

defendants untimely removed the action after the plaintiff's deposition and reasoned that the

defendants could have ascertained that the plaintiff would incur at least $75,000 in medical bills

because the complaint stated that the plaintiff suffered "severe and permanent injuries, and was

forced to, and will continue to seek extensive medical treatment in an attempt to be healed and

cured of his maladies." Campbell, 338 F. Supp. 2d at 902-03.



                                                 4
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 5 of 62


       16.     In McCoy v. General Motors, the court found that removability regarding the

amount in controversy was obvious from the complaint's allegations because the plaintiffs

alleged that they suffered:

       'lasting and permanent injuries' and incurred bills related to 'medical, surgical,
       hospital, and nursing care for their injuries'…'[lost] wages and profits which they
       otherwise would have earned and acquired'…'severe pain, emotional distress,
       disability, lost value and enjoyment of life, future loss of income, medical
       expenses, loss of normal life, disfigurement and paralysis.'

McCoy, 226 F. Supp. 2d at 941. The court stated that "these statements should sound warning

bells in defendants' ears that significant damages are sought." Id.

       17.     In Gallo v. Homelite Consumer Products, the court held that the complaint clearly

showed that damages exceeded $75,000 because it claimed that the plaintiff suffered severe

burns, "severe and permanent injuries of a personal and pecuniary nature" and injuries resulting

in extensive hospitalization and medical treatment, great pain…disability and disfigurement."

Gallo, 371 F. Supp. 2d at 948.

       18.     In the Andrews v. E.I. du Pont de Nemours & Co. negligence personal injury

action, the Seventh Circuit held that the defendant corporation established by a preponderance of

the evidence that the amount in controversy exceeded $75,000 and reasoned that the complaint

alleged that the plaintiff suffered "severe and permanent" injuries, past and future medical

expenses, past and future lost wages.

       19.     Plaintiffs state in their First Amended Complaint that Plaintiff Shana Koney

suffered “severe and permanent injuries,” past and future medical expenses, past and future lost

wages, physical pain, disability, disfigurement, and also seeks punitive damages. (See Exhibit

“A,” par. 10-11; 16-17).




                                                 5
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 6 of 62


       20.    Plaintiffs’ counsel also advised Mark C. Galasso, an attorney for Suburban

Elevator in Illinois, that Plaintiff is making a post traumatic stress disorder claim and that

Plaintiff has been off of work as a result of her alleged injuries since the date of the alleged

occurrence. (See Affidavit of Mark C. Galasso, attached hereto as Exhibit “F”).

       21.    Accordingly, Plaintiffs’ claimed damages for past and future medical and hospital

expenses, past and future wage loss, and past and future pain, suffering and disability clearly

demonstrate that the amount in controversy exceeds $75,000.

       WHEREFORE, further proceedings in this action should be discontinued, and this action

shall be removed to the United States District Court for the Northern District of Indiana,

Hammond Division.

                                                   Respectfully submitted,

                                                   TRIBLER ORPETT & MEYER, P.C.


                                                   s/ Stephen S. Weiss
                                                   One of Defendant’s attorneys

Stephen S. Weiss – ARDC #6226350
TRIBLER ORPETT & MEYER, P.C.
225 West Washington Street, Suite 2550
Chicago, Illinois 60606
(312) 201-6400




                                               6
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 7 of 62



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of Notice of Removal was
served upon:

Beth Brown Nowak
Kelly Law Offices LLC
5521 West Lincoln Highway
Suite 101
Crown Point, IN 46307
bbn@kelly-lawyers.com

service was accomplished by electronically mailing a copy to the above-named attorney or party
of record at the address listed above, on the 20th day of April, 2020.


                                           s/Stephen S. Weiss
                                           an Attorney




                                              7
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 8 of 62




                    EXHIBIT A
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 9 of 62
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 10 of 62
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 11 of 62
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 12 of 62
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 13 of 62
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 14 of 62




               EXHIBIT B
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 15 of 62
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 16 of 62




               EXHIBIT C
                                                        45co1 -1 903-CT-000336                                            Filed: 8/13/2019 11:16   AM
                                                                                                                                            Clerk
            USDC IN/ND case 2:20-cv-00164-JPK     document
                                           Lake Circuit Court 1 filed 04/20/20 page 17 of 62                                  Lake County, Indiana




 STATE OF INDIANA                      )

                                       )   SS:                 IN    THE LAKE CIRCUIT/SUPERIOR COURT
 COUNTY OF LAKE                        )




 SHANA KONEY and RONALD KONEY,                                 )

                                                               )

           Plaintiffs,                                         )

                                                               )

           vs.                                                 )     Cause Number:
                                                               )

 OTIS     ELEVATOR COMPANY,                                    )

                                                               )

           Defendant.                                          )




                             E-FILING APPEARANCE                      BY ATTORNEY IN CIVIL CASE


Party Classiﬁcation:           Initiating        x/        Responding                    Intervening


1.        The undersigned attorney and           all   attorneys listed in this form       now   appear in this case for the following
          party members:        Shana Koney and Ronald Koney

          Address 0f party (see Question # 6 below ifthis case involves a protectionfrom abuse order, a
          workplace violence restraining order, 0r a no-com‘act order)




          Telephone # of party
(List   0n a continuation page additional parties             this   attorney represents in this case.)


2.        Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case information
          as required by Trial Rules 3.1 and 77(B) is as follows:



                 Name:                Beth Brown Nowak                     Atty Number:            24 1 08-64

                 Address:             5521 West Lincoln                    Phone:                  (2 1 9)   79 1 -0606
                                      Highway, Suite 101

                                      Crown Point, IN          46307       FAX:                    (2 1 9) 79 1 -0707

                                                                           Email:                  bbn@kelly—1awyers.com


                   (Supply information for additional attorneys on continuation page.)
          USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 18 of 62



       IMPORTANT:               Each attorney speciﬁed on                 this   appearance:


       (a)         certiﬁes that the contact information listed for him/her                     on the Indiana Supreme Court R011 of
                   Attorneys    is   current and accurate as of the date of this Appearance;


       (b)         acknowledges       that all orders, opinions,               and notices from the court       in this matter that are served
                   under Trial Rule 86(G) Will be sent to the attorney at the email address(es) speciﬁed by the
                   attorney 0n the R011 of Attorneys regardless 0f the contact information listed above for the
                   attorney;   and


       (C)         understands that he/she         is   solely responsible for keeping his/her R011 of Attorneys contact
                   information current and accurate, see Ind. Admis. Disc. R. 2(A).


 Attorneys can review and update their R011 0f Attorneys contact information 0n the Courts Portal                                   at

 http://p0rtal.courts.in.gov.


       This   is   a    CT          case type as   deﬁned         in administrative        Rule 8(B)(3).

       This case involves child support issues. Yes
       allfamily
                                                             No                         i
                                                                     (Ifyes, supply social security numbersfor
                       members 0n a separately attached documentﬁled as conﬁdential information 0n light green
       paper. Use       Form TCM-TR3.]-4.)

       This case involves a protection from abuse order, a workplace Violence restraining order, or a no                                    —
       contact order.        Yes           N0            \l               mustprovide an addressfor the
                                                                   (If Yes, the initiatingparly
       purpose oflegal service but that address should not be one that exposes the whereabouts ofa petitioner,
       0n continuation page.)

       This case involves a petition for involuntary commitment.                               Yes         N0         \/    (Ifyes, list   0n
       continuation page.)


       There are related cases: Yes                      N0          \/     (Ifyes, list   0n continuation page.)

       Additional information required                by      local rule:




       There are other party members: Yes                                 N0       \/   (Ifyes, list   0n continuation page.)

10.    This form has been served 0n             all     other parties and Certiﬁcate 0f Service            is   attached:


       Yes             N0      \/

                                                                                    /s/ Beth   Brown Nowak
                                                                                    Beth Brown       Nowak
                                                                                    Attorney information shown above
                                                                          45co1 -1 903-CT-000336                                                                        Filed: 8/13/2019 11:16   AM
                                                                                                                                                                                             Clerk
            USDC IN/ND case 2:20-cv-00164-JPK     document
                                           Lake Circuit Court 1 filed 04/20/20 page 19 of 62                                                                                   Lake County, Indiana




 STATE OF INDIANA
                                                                                                     IN    THE LAKE CIRCUIT/SUPERIOR COURT
 COUNTY OF LAKE

                                                                                                    Cause No.:
 SHANA KONEY and RONALD KONEY
                                        Plaintiff(s)



                                                                                                                           UMMONS
                           _V_

                                                                                                                     S
 OTIS    ELEVATOR COMPANY
                                        Defendant(s)




 THE STATE OF INDIANA TO THE DEFENDANT                                                         Otis Elevator          Company
                                                                                               c/o Registered             Agent      CT    Corporation System
                                                                                                150 West Market              Street, Suite         800
                                                                                               Indianapolis,          IN 46204

             You have been         sued by the person(s) identiﬁed as “Plaintiffs” in the Court stated above.


             The nature of the suit against you                 is   stated in the   COMPLAINT      which   is   attached to this     SUMMONS.             It   also states the   demand
 Which the   Plaintiffs had made against you.


             You must       either personally or         by your attorney ﬁle your written answer                to the   COMPLAINT          with the Clerk Within twenty (20)
 days commencing the day after this              SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by the
 Sheriff or other process server.


             In the event the       SUMMONSCOMPLAINT were left for you and you then receive by ﬁrst class mail (not certiﬁed) a copy of
                                                        and
 the   SUMMONS                         merely a conﬁrmation that the SUMMONS and COMPLAINT were previously left for you. You
                      alone, this mailing         is

 should not consider the date on Which you receive the mailed SUMMONS as the commencement date for the time period allowed for your
 answer. Rather, the time period allowed for your written answer commences 0n the date when the SUMMONS and COMPLAINT were
 ﬁrst personally served          upon you or your agent or leﬁ             for   you by the Sheriff or other process      server.


             However,       if   you 0r your agent       ﬁrst received the         SUMMONS       and the   COMPLAINT by certiﬁed              mail,   you have twenty-three (23)
 days from the date of receipt to ﬁle your written answer with the Clerk.


             If you fail to      answer the   COMPLAINT 0f the Plaintiffs                 within the times prescribed herein, judgment will be entered against you for
 what the   Plaintiffs    have demanded.

             If you   have a claim against the           Plaintiffs arising       from the same transaction 0r occurrence, you may be required                    t0 assert   such claim
 in writing together With         your written answer.




 Beth Brown
             The following manner of service

                  Nowak
Attorney for Plaintiffs
Kelly Law Ofﬁces LLC
5521 West Lincoln Highway, Suite 101
Crown Point, IN 46307
Telephone:
Email:
                 (219) 791-0606
          bbn@kelly-lawyers.com

 PREPARATION DATA:
                                                           is




                                                                             m
                                                                hereby designated:




                                                                                      BY:
                                                                                         te:
                                                                                            CERTIFIED MAIL - RETURN RECEIPT REQUESTED
                                                                                                8/ 1 3/201




                                                                                          RABLE LORENZO ARREDONDO
                                                                                                                 9

                                                                                                                               J

                                                                                      CLERK OF THE LAKE CIRCUIT AND SUPERIO COUR
                                                                                                 SR
                                                                                                            Deputy Clerk

 A11   Summons   are t0   be prepared   in triplicate   with the original of each t0 be placed in the Court ﬁle With two copies available for service.              If s;
 certiﬁed mail a properly addressed envelope shall be provided for each Defendant.                 Certiﬁed mail labels and return receipts must also be furnish
 mailing and the cause number must appear on each return receipt, which shall be returnable to the Clerk                  at the   address of the Court.
              USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 20 of 62




                                                                          CLERK’S CERTIFICATE OF MAILING

                  I   hereby certify that on the                              day of                                                       ,
                                                                                                                                               20        ,
                                                                                                                                                             I   mailed a copy 0f this     SUMMONS and a
copy 0f the             COMPLAINT           to the Defendant,             Otis Elevator             Company, by CERTIFIED MAIL,                                   RETURN RECEIPT REQUESTED                            ,


requesting a return receipt, at the address ﬁlmished                          by the         Plaintiff.


                                                                                                    HONORABLE LORENZO ARREDONDO
                                                                                                    CLERK OF THE LAKE CIRCUIT/SUPERIOR COURTS

Dated:                                                ,   20              .                                    By:
                                                                                                                              Deputy Clerk



                                                               RETURN ON SERVICE OF SUMMONS BY MAIL
          I hereby certify that the attached return receipt was received by me showing that the                                                         SUMMONS         and a copy of the         COMPLAINT
mailed to Defendant, Otis Elevator Company, as accepted by the Defendant on the                                                                          day of                                                       7


20            .




                  I   hereby certify that the attached return receipt was received by                                me showing that the                SUMMONS         and a copy of the         COMPLAINT
was returned not accepted on             the              day of                                                                               ,
                                                                                                                                                   20

                                                                                                    HONORABLE LORENZO ARREDONDO
                                                                                                    CLERK OF THE LAKE CIRCUIT/SUPERIOR COURTS

Dated:                                                ,   20          .                                        By:
                                                                                                                              Deputy Clerk



                                                          RETURN OF SERVICE OF SUMMONS BY SHERIFF
                  I   hereby certify that   I   have served the Within              SUMMONS:

                  1.    By delivering 0n                                                                  ,
                                                                                                              20                   ,
                                                                                                                                       a copy 0f this    SUMMONS,             a   copy 0f the   COMPLAINT
and   all   other materials ﬁled the            same date   to   each of the within named person(s).


                  2.    By leaving on                            ,
                                                                     20                  ,
                                                                                             for each     of the within named person(s)
                                                                                                                                                                                  a copy of the   SUMMONS,
a   copy of the         COMPLAINT and all other materials ﬁled the                             same date        at the respective          dwelling house or usual place of abode of
                                                                       in                                       Indiana, with a person of                                 ,


suitable age and discretion residing within, whose usual duties or activities include prompt communication of such information to the person
served, or by otherwise leaving such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named
person(s) at the address listed herein.


                  3.    This   SUMMONS came to hand this date,                                                       ,
                                                                                                                         20                    .   The within named
was not found            in   my bailiwick this date,                                                                         ,   20

                                ALL DONE IN LAKE COUNTY, INDIANA.
                                                             OSCAR MARTINEZ, JR
                                                             SHERIFF OF LAKE COUNTY, INDIANA

                                                                                              By:


                                                                                    SERVICE ACKNOWLEDGED

                  A copy 0f the within SUMMONS, a copy 0f the COMPLAINT and all materials ﬁled the same dated attached thereto were
received     by me        at                                                                              in                                                                                      ,
                                                                                                                                                                                                      Indiana,   on
this date,                                                                      ,
                                                                                    20



                                                                                                               Signature of Defendant
                                                                                                                               Filed: 8/14/2019 8:57   AM
                                                                                                                                                   Clerk
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 21 of 62                                                          Lake County, Indiana




  STATE OF INDIANA                         )

                                           )   SS:              INTHE LAKE CIRCUIT COURT
  COUNTY OF LAKE                           )                    CROWN POINT, INDIANA
  SHANA KONEY and
  RONALD KONEY,

               Plaintiffs,
                                                                               Cause Number: 45C0 1 - 1 908-CT—000836
                                                                 vvvvvvvvvv




               VS.


  OTIS        ELEVATOR COMPANY,

               Defendant.
                               CERTIFICATE OF ISSUANCE OF SUMMONS

          I   hereby afﬁrm that pursuant t0 Indiana Rules 0f Trial Procedure,                   I   have attempted service 0n the
following person at the following address as indicated:


                      Company, C/O Registered Agent CT Corporation System
          Otis Elevator
          150 West Market Street, Suite 800, Indianapolis, IN 46204

Service   was attempted by [check one]:

              1f       Certiﬁed Mail, Return Receipt Requested                      -   (return card addressed t0 Kelly    Law
                                                                                        Ofﬁces LLC.)
                       Tracking Number: 7019 0700 0000 0721 7395


                       Date Mailed: August       13,   2019

                       Place of Mailing:   1200 South Eagle Ridge Drive, Schererville, IN 46375

                       Plaintiff requested service      by Sheriff 0f                     County, Indiana.
                               Service documents were delivered to said Sheriff on                                  ,
                                                                                                                        With   all

                               service fees paid.


                       Other

Date: August 14, 2019
                                                                              /s/Beth Brown Nowak
                                                                              Beth Brown Nowak, Attorney for
                                                                              Plaintiff, Attorney No.2 24108-64
KELLY LAW OFFICES LLC
5521 West Lincoln Highway, Suite 101
Crown Point,         Indiana 46307
Telephone: (2 1 9) 79 1 —0606
Email: bbnngelly—lamerscom
                                                                                                                                        Filed: 9/20/2019 11:39   AM
                                                                                                                                                          Clerk
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 22 of 62                                                              Lake County, Indiana




JRB                                                                                                                                 #3 1 826-44


STATE OF INDIANA                         )                              IN     THE LAKE CIRCUIT/ SUPERIOR COURT
                                         )       SS:
COUNTY OF LAKE                           )                              CAUSE NO. 45C0 1                   -1   908-CT-000836

SHANA KONEY and RONALD KONEY,                                     )

                                                                  )

                                         Plaintiffs,              )

V.                                                                )

                                                                  )
OTIS    ELEVATOR COMPANY,                                         )

                                                                  )

                                                                  )
                                         Defendant.               )



                                      APPEARANCE BY ATTORNEY IN CIVIL CASE

Party Classiﬁcation:                     Initiating               Responding            X          Intervening


1.         The undersigned attorney and       all   attorneys listed   0n     this   form   now appear in this       case for the following party
member(s):
                                                 OTIS     ELEVATOR COMPANY
2.         Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case information as
required   by Trial Rules 3.1 and 77(B) is as follows:


Name:
                               JENNIFER R. BEEGLE                                                        Atty Number: 31826-44
                               MOLZAHN, REED & ROUSE, LLC
Address:                        20 N.   CLARK STREET, SUITE 2300                                         Phone:      312.917.1880
                                CHICAGO, ILLINOIS               60602                                    Fax:        312.917.1851
Computer Address:              JRB@M2RLAW.COM
3.         There are other party members: Yes            _ L No        (If yes, list   0n continuation page.)

4.         Ifﬁrst initiating party ﬁling this case, the Clerk            is   requested to assign this case the following Case Type
           under Administrative Rule 8(b)(3):


5.         I   will accept service   by FAX   at the   noted number: Yes         lNo
6.         This case involves support issues. Yes
           members 0n continuation page.)
                                                             _    N0 L(Ifyes,               supply social security numbers for all family



7.         There are related cases: Yes      _ l    N0       (Ifyes, list   0n continuation page.)

8.         This form has been served 0n       all parties.    Certiﬁcate of Service           is   attached:   Yes   A N0 _
9.         Additional information required by local rule:
                                                                                /s/Jennifer R. Beegle
                                                                                Attorney      at   Law




Doc:528369_1
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 23 of 62


                                        CERTIFICATE OF SERVICE


To:       Beth Brown Nowak (#24 1 08-64)
          Kelly Law Ofﬁces LLC
          5521 West Lincoln Highway, Suite 101
          Crown   Point,   IN 46307

          Jennifer R. Beegle (#3 1 826-44)
          MOLZAHN, REED, ROUSE, LLC
          20 N. Clark   Street, Suite   2300
          Chicago, IL 60602




          The undersigned hereby        certiﬁes that she served the foregoing   Appearance by mailing a
copy    to the attorneys   of record in     this matter and deposited the same    in the U.S.   Mail   at   20 N.
Clark Street, Chicago,      Illinois   on the 20th day of September, 2019.




                                                    /s/ Jennifer R.   Beegle (#3 1 826-44)




Doc:528369_1
                                                                                                            Filed: 9/20/2019 11:39   AM
                                                                                                                              Clerk
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 24 of 62                                  Lake County, Indiana




JRB                                                                                                      #3 1 826-44


STATE OF INDIANA                     )                       IN    THE LAKE CIRCUIT/ SUPERIOR COURT
                                     )    SS:
COUNTY OF LAKE                       )                       CAUSE NO.       45C01-1908-CT-000836

SHANA KONEY and RONALD KONEY,                            )

                                                         )

                                     Plaintiffs,         )

V.                                                       )

                                                         )
OTIS    ELEVATOR COMPANY,                                )

                                                         )

                                                         )
                                     Defendant.          )



                                MOTION FOR ENLARGEMENT OF TIME
          NOW COMES Defendant, OTIS ELEVATOR COMPANY, by                             its   attorneys,   MOLZAHN,

REED & ROUSE, LLC,                and moves      this   Honorable Court for additional time within which           to


answer 0r otherwise plead to        Plaintiff’ s   Complaint for Damages.

          1.          On   or about August 13, 2019, Plaintiffs ﬁled the instant action in the              Marion

Superior Court.


          2.          On 0r about August   15,   2019, Plaintiffs served their Complaint Via certiﬁed mail t0


be answered Within twenty (20) days of receipt thereof. Therefore, OTIS                                 ELEVATOR

COMPANY’S responsive pleading to Plaintiff” s Complaint would be due on 0r before                        September


4,   2019.


          3.          OTIS   ELEVATOR COMPANY                has not yet completed    its   investigation in to the


subj ect incident       and needs additional time prior      t0   responding to the Complaint.


          4.          OTIS   ELEVATOR COMPANY therefore requests additional time within Which to

prepare      its   responsive pleading.
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 25 of 62


         5.         This Motion      is   not being      made   for the purpose   of undue delay and the parties will

not be prejudiced if this Motion            is   granted.


         WHEREFORE,           Defendant,           OTIS     ELEVATOR COMPANY,                requests   it   be granted


additional time t0 and including October 11,                    2019   to   answer or otherwise plead to      Plaintiff’s


Complaint or for such further             relief as is   deemed just and     appropriate.




                                                                       Respectfully submitted,


                                                                       OTIS   ELEVATOR COMPANY

                                                                       By: Jennifer R. Beagle (#31 826-44)
                                                                              One of Its Attorneys

Jennifer R. Beegle (#3 1 826-44)
MOLZAHN, REED & ROUSE, LLC
20 North Clark       Street, Suite   2300
Chicago,            60602
              Illinois

(T): (3 12)   917-1880
(F):   (3 12) 917-1851
jrb@m2rlaw.c0m
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 26 of 62


                                     CERTIFICATE OF SERVICE



T0:    Beth Brown Nowak (#24 1 08-64)
       Kelly Law Ofﬁces LLC
       5521 West Lincoln Highway, Suite 101
       Crown Point, IN 46307

       Jennifer R. Beegle (#3 1 826-44)
       MOLZAHN, REED, ROUSE, LLC
       20 N. Clark   Street, Suite   2300
       Chicago, IL 60602




         The Undersigned hereby certiﬁes that she served the foregoing Motion for Enlargement
0f Time by mailing a copy to the attorney of record in this matter and deposited the same in the
U.S. Mail at 20 N. Clark Street, Chicago, Illinois on the 20th day 0f September, 2019.




                                                   Jennifer R. Beegle (#31826—44)
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 27 of 62


HB—

STATE 0F INDIANA

COUNTY 0F LAKE
                             )

                             )

                             )
                                      SS:
                                                    1N    THE LAKE CIRCUIT/

                                                    CAUSE N0.
                                                                                W
                                                                   45C01—1908—CT—000836
                                                                                         #3-1-8%6-44—


                                                                                              COURT



SHANA KONEY and RONALD KONEY,                   )

                                                )

                             Plaintiffs,        >                  Flled   In   Open Court
V'
                                                                     September   21, 201 9
                                                g
OTIS   ELEVATOR COMPANY,                        )
                                                                     LAKE CIRCUIT COURT
                                                                                    MM
                                                )


                                                )




        THIS    CAUSE
                             Defendant.




                        coming   to
                                               M)




                                      be heard upon Motion for Enlargement of Time for Defendant,


OTIS   ELEVATOR COMPANY to              answer or otherwise plead, due notice having been given and

the Court being duly advised in the premises:


        IT IS   HEREBY ORDERED:

         1.      OTIS   ELEVATOR COMPANY             is   given until October 11, 2019 t0 answer 0r


otherwise plead.


                                                          ENTERED:

                                                               Wﬁﬂhﬁ
                                                               Wou
                                                          Judge,
                                                                                             VIM



                                                                    LAKE CIRCUIT
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 28 of 62



Distribution to:


Beth Brown Nowak (#24108-64)
Kelly Law Offices LLC
5521 West Lincoln Highway, Suite 101
Crown Point, IN 46307

Jennifer R. Beegle (#31826-44)
MOLZAHN, REED, ROUSE, LLC
20 N. Clark Street, Suite 2300
Chicago, IL 60602
                                        '




USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 29 of 62
                                             Filed in               Gpen       th
 STATE 0F INDIANA                                          )OCT 10 2019                     IN   THE LAKE CIRCUIT couﬁT

 COUNTY 0F LAKE
                                            g:             ’53”
                                                           c
                                                                 fwmzo
                                                                WWW                         cRowN            POINT, INDIANA


 SHANA KONEY and RoNALD’ KONEY                                                  _
                                                                                                                        J



                          Plaintifﬂs)


 vs.                                                                            CAUSE No. 45c01-1908-CT-00835

 OTIS ELEVATOR               COMPANY
                                                       '




                          Defendant.


                                   Order Setting                          Initial   Status Conference

 This matter       is   schedule            or   Initial        Status Conference on the             [ZEN       day of      Vckfvmﬁ
 2019   at         ‘3D             AM            PM.

 Per Lake County Local Rulé                  9, ”(e)ach party'shall             be represented at this conference by an
 attorney familiar with the case,                          who    shall   be prepared to discuss and enter into stipulations
 concerning:


             (1)   the exchange of               lists         of witnesses   known     to have      knowledge of the       facts supporting
 the pleadings. The         p’arties        thereafter shall be under a continuing obligation to advise opposing
                                                                                                 I




 parties of other witnesses as they                             become known;

             (2)   the exchange of               all   documents, and any other evidence reasonably available,
 contemplated for use          in       support of the pleadings;


             (3) a   discovery schedule;


             (4)   the necessity for additional conferences                           in   complex    litigation;     and


             (5)   the necessity for             amendments to the                  pleadings and the        filing   or hearing of
 dispositiv’e      motions.”


 Counsel     shall also    be prepared to discuss:


       (A)   whether thére are any                     anticipat’ed issues regarding claims of privilege or protection;



       (B)   whether there         is   a question ofjurisdiction                    over any person 6r subject matter;


       (C)   Whether all     parties         have been correctly designated and properly served;


       (D)   whether      a third-party                complaint or impleading petitidn                is   contemplated;
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 30 of 62



        (E)    whether actual custodians of po‘ssibly relevant         electronically stored information (ESI)
               have been identified;


        (F)    whether a separation of claimsrdefenses, or           issues   is   desirable and,    if   so,   whether
               discovery should be limited to claims to be tried         first;    and


        (G)    Whether there     is   a probability of disposing of the case       through settlement, dismissal,
               mediation, or other method.


        (H) stipulations regarding the         name      of an agreed mediator.


 The attorneys appearing are instructed to bring                their calendars.


 CLERK:        TR 72 NOTICE
                                 M
                                              50¢on
                         .
                                                     ’




 SOORDEREDthis \OJ‘                   dayof                        .2019



                                                                                     Hon. Marissa MéDermott
                                                                                     La ke Circuit   Judge




 Distribution:
 Atty   B.    Nowak          .




                                                                                                                          ‘
 Atty   J.    Beegle                             _
                                                                                                            Filed: 10/1 8/2019 3:04   PM
                                                                                                                               Clerk
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 31 of 62                                   Lake County, Indiana




JRB                                                                                                       #3 1 826-44


STATE OF INDIANA               )                       IN   THE LAKE CIRCUIT/ SUPERIOR COURT
                               )    SS:
COUNTY OF LAKE                 )                       CAUSE NO.        45C01-1908-CT-000836

SHANA KONEY and RONALD KONEY,                      )

                                                   )

                               Plaintiffs,         )
V.                                                 )

                                                   )

OTIS    ELEVATOR COMPANY,                          )

                                                   )

                                                   )
                               Defendant.          )



                     SECOND MOTION FOR ENLARGEMENT OF TIME

          NOW COMES Defendant, OTIS ELEVATOR COMPANY, by                             its   attorneys,   MOLZAHN,

REED & ROUSE, LLC,         and moves       this   Honorable Court for additional time within Which                 t0


answer 0r otherwise plead t0 Plaintiff s Complaint for Damages.

           1.   On   0r about August 13, 2019, Plaintiffs ﬁled the instant action in the                    Marion

Superior Court.


          2.    On or about August   15,   2019, Plaintiffs served their Complaint Via certiﬁed mail t0


be answered within twenty (20) days 0f receipt thereof. Therefore, OTIS                                 ELEVATOR

COMPANY’S responsive pleading t0 Plaintiff’ s Complaint would be due on 0r before                        September


4,   2019.


          3.    OTIS   ELEVATOR COMPANY                ﬁled   its initial   Motion    for   Enlargement 0f Time

and was granted.

          4.    Since that time, the parties have been engaging in settlement negotiations to


hopefully resolve the case prior t0 the time that responsive pleading are due. The parties continue


to negotiate.




Doc:752001_1                                       1
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 32 of 62


          5.         OTIS    ELEVATOR COMPANY therefore requests additional time Within Which t0

prepare    its   responsive pleading.


          6.         This Motion      is   not being      made   for the purpose    of undue delay and the parties Will


not be prejudiced if this Motion             is   granted.


          7.         This Motion      is   agreed.


          WHEREFORE,              Defendant,         OTIS    ELEVATOR COMPANY,                 requests   it    be granted


additional time to and including               December      20,   2019   t0   answer 0r otherwise plead       to Plaintiff’s


Complaint or for such further              relief as is   deemed just and      appropriate.




                                                                      Respectfully submitted,


                                                                      OTIS      ELEVATOR COMPANY

                                                                      By: Jennifer R. Beegle (#31826—44)
                                                                             One of Its Attorneys

Jennifer R. Beegle (#3 1 826-44)
MOLZAHN, REED & ROUSE, LLC
20 North Clark        Street, Suite   2300
Chicago,       Illinois   60602
(T): (3 12) 917-1880
(F):   (312) 917-1851




Doc:752001_1                                                 2
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 33 of 62


                                      CERTIFICATE OF SERVICE



T0:


Beth Brown Nowak (#24 1 08-64)
Kelly Law Ofﬁces LLC
5521 West Lincoln Highway, Suite 101
Crown     Point,   IN 46307


Jennifer R. Beegle (#3 1 826-44)
MOLZAHN, REED, ROUSE, LLC
20 N. Clark    Street, Suite   2300
Chicago, IL 60602



         The Undersigned hereby certiﬁes that she served the foregoing Second Motion for
Enlargement 0f Time by mailing a copy to the attorney of record in this matter and deposited the
same in the U.S. Mail at 20 N. Clark Street, Chicago, Illinois 0n the 18th day 0f October, 2019.




                                                   By:   /s/   Jennifer   R.   Beegle   (#31826—44)




Doc:752001_1                                  3
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 34 of 62


-J%.

STATE 0F INDIANA                 )
                                          SS:
                                                      IN   THE LAKE CIRCUIT/SﬁEHeR COURT
                                                                                             W
                                 )

COUNTY 0F LAKE                   )                    CAUSE N0.       45C01-1908-CT-000836

SHANA KONEY and RONALD KONEY,                     )

                                                  )

                                 Plaintiffs,      )             I       I


v.                                                )           Filed     In   Open Court
                                                  )
                                                                    OCtOber 21’ 201 9
OTIS    ELEVATOR COMPANY,                         )
                                                                    LAKE CIRCUIT COURT
                                                  )                               MM
                                                  )




          THIS    CAUSE    coming
                                 Defendant.




                                     t0
                                                  w
                                                  )




                                          be heard upon Second Motion for Enlargement of Time for

Defendant,      OTIS   ELEVATOR COMPANY t0 answer or otherwise plead, due notice having been

given and the Court being duly advised in the premises:


          IT IS   HEREBY ORDERED:

           1.      OTIS   ELEVATOR COMPANY            is   given until December 20, 2019 to answer 0r


otherwise plead.


                                                           ENTERED:
                                                                             WE égﬂhﬁ
                                                           Judge, ba'kE'GU'u'n-m‘S-upcﬁor Court
                                                                                                    MM



                                                                    LAKE CIRCUIT




Docz752004_1
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 35 of 62



Distribution     t0:




Attorney for Plaintiffs
Beth Brown Nowak (Atty #24108-64)
KELLY LAW OFFICES LLC
5 521   West Lincoln Highway, SuiteO 1 01
Crown Point, IN 46307
P: (219)       791-0606
F: (219)       322-6675



Attornev for Defendant
Jennifer R. Beegle (Atty # 3 1826-44)
MOLZAHN, REED & ROUSE, LLC
20 North Clark Street, Suite 2300
Chicago, IL 60602-5002
P: (3 12) 917-1880
F: (312) 917-1851
jrb@2rlaw.com




Doc:75200471
                                                                                                    Filed: 11/4/2019 1:58   PM
                                                                                                                     Clerk
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 36 of 62                         Lake County, Indiana




JRB                                                                                              #3 1 826-44


STATE OF INDIANA               )                       IN   THE LAKE CIRCUIT/ SUPERIOR COURT
                               )    SS:
COUNTY OF LAKE                 )                       CAUSE NO.    45C01-1908-CT-000836

SHANA KONEY and RONALD KONEY,                      )

                                                   )

                               Plaintiffs,         )
V.                                                 )

                                                   )

OTIS    ELEVATOR COMPANY,                          )

                                                   )

                                                   )
                               Defendant.          )



                AGREED THIRD MOTION FOR ENLARGEMENT OF TIME
          NOW COMES Defendant, OTIS ELEVATOR COMPANY, by                    its   attorneys,   MOLZAHN,

REED & ROUSE, LLC,         and moves       this   Honorable Court for additional time within Which       t0


answer 0r otherwise plead t0 Plaintiff s Complaint for Damages.

           1.   On   0r about August 13, 2019, Plaintiffs ﬁled the instant action in the           Marion

Superior Court.


          2.    On or about August   15,   2019, Plaintiffs served their Complaint Via certiﬁed mail t0


be answered within twenty (20) days 0f receipt thereof. Therefore, OTIS                        ELEVATOR

COMPANY’S responsive pleading t0 Plaintiff’ s Complaint would be due on 0r before               September


4,   2019.


          3.    OTIS   ELEVATOR COMPANY ﬁled two prior Motions               for    Enlargement 0f Time

which were granted.

          4.    Since that time, the parties have been engaging in settlement negotiations to


hopefully resolve the case prior t0 the time that responsive pleading are due. The parties continue


to negotiate.




Doc:753393_1                                       1
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 37 of 62


          5.              Recently,   it   was learned          that Plaintiff’s    workers compensation matter Will not be


concluded until February              at the earliest.


          6.              The   parties    have agreed to postpone the deadline upon Which the               initial   responsive


pleading       is   due

          7.              OTIS    ELEVATOR COMPANY                        therefore requests    it   be granted   until   March   1,



2020    t0 ﬁle its responsive pleading.


          8.              This Motion       is   not being      made    for the purpose   0f undue delay and the parties Will


not be prejudiced if this Motion                   is   granted.


          9.              This Motion       is   agreed.


          WHEREFORE,                  Defendant,           OTIS     ELEVATOR COMPANY,                  requests   it   be granted


additional time to and including                        March      1,   2020   t0   answer 0r otherwise plead       t0 Plaintiff’s


Complaint 0r for such further                    relief as is   deemed just and       appropriate.




                                                                               Respectfully submitted,


                                                                               OTIS    ELEVATOR COMPANY


                                                                               By: Jennifer R. Beegle (#3 1 826-44)
                                                                                      One of Its Attorneys

Jennifer R. Beegle (#3 1 826-44)
MOLZAHN, REED & ROUSE, LLC
20 North Clark            Street, Suite     2300
Chicago,          60602
               Illinois

(T): (3 12) 917-1880
(F):   (312) 917-1851




Doc:753393_1                                                        2
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 38 of 62


                                  CERTIFICATE OF SERVICE



T0:       Attorney for Plaintiffs
          Beth Brown Nowak (Atty #24108-64)
          KELLY LAW OFFICES LLC
          5521 West Lincoln Highway, SuiteOlOl
          Crown Point, IN 46307
          P: (219) 791—0606
          F: (219) 322-6675
          bbnngelly—lawyercom



          Attorney for Defendant
          Jennifer R. Beegle (Atty # 3 1826-44)
          MOLZAHN, REED & ROUSE, LLC
          20 North Clark Street, Suite 2300
          Chicago, IL 60602-5002
          P: (312) 917-1880
          F: (312) 917-1851
          jrb@2rlaw.com




         The Undersigned hereby certiﬁes that she served the foregoing Third Motion for
Enlargement 0f Time by mailing a copy to the attorney of record in this matter and deposited the
same in the U.S. Mail at 20 N. Clark Street, Chicago, Illinois on the 4th day ofNovember, 2019.




                                                   By: /s/Jenm'fer R. Beegle (#31 826-44)




Doc:753393_1
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 39 of 62


ﬂ                                                                                                             #3-1-8Q6-44-



STATE 0F INDIANA                 )                      IN    THE LAKE CIRCUITASHPEHGR COURT
                                 )    SS:
COUNTY 0F LAKE                   )                      CAUSE N0. 45C01-1908-CT-000836

SHANA KONEY and RONALD KONEY,                       )

                                                    )

                                 Plaintiffs,        )

v.                                                  )

                                                    )

OTIS    ELEVATOR COMPANY,                           )


                                                    )   Filed       in   Open Court
                                                    )          November       5,   201 9




          THIS
                                 Defendant


                                                    w
                                                    )
                                                              LAKE CIRCUIT COURT
                                                                                   MM


                  CAUSE coming to be heard upon the Agreed Third Motion for Enlargement 0f Time

for Defendant,     OTIS   ELEVATOR COMPANY to                answer or otherwise plead, due notice having

been given and the Court being duly advised in the premises:             The motion              is   GRANTED.

          IT IS   HEREBY ORDERED:

           1.      OTIS    ELEVATOR COMPANY              is   given until March             1,   2020   t0   answer or

otherwise plead.
        The Feb     12,   2020 status conf     is   VACATED and will          be re-set by separate order.
                                                              ENT
                                                                 E?"
                                                                         %W @r
                                                                          :             .




                                                                                                        54,27
                                                                                                             MM
                                                              Judge, LakaCQLmt-yLSu-peéer Court


                                                                         LAKE CIRCUIT




Doc275339471
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 40 of 62



Distribution     t0:




Attorney for Plaintiffs
Beth Brown Nowak (Atty #24108-64)
KELLY LAW OFFICES LLC
5 521   West Lincoln Highway, SuiteO 1 01
Crown Point, IN 46307
P: (219)       791-0606
F: (219)       322-6675



Attornev for Defendant
Jennifer R. Beegle (Atty # 3 1826-44)
MOLZAHN, REED & ROUSE, LLC
20 North Clark Street, Suite 2300
Chicago, IL 60602-5002
P: (3 12) 917-1880
F: (312) 917-1851
jrb@2rlaw.com




Doc:75339471
                                                 11/1   2/2019 2:38   PM §canned
                                                                           l




USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 41 of 62


 STATE OF INDIANA                           )                             IN   THE LAKE CIRCUIT COURT
                                            )SS:                _




 COUNTY OF LAKE                             )                             CROWN POINT, INDIANA
 SHANA KONEY and RONALD KONEY,
                    Plaintiff/Petitioner,
                                                                    CAUSE NO. 45C01-1908-CT-00836
                                                                                                           '




           vs.


 OTIS    ELEVATOR COMPANY,                                                                      '      '



                    Defendant/Respondent.
                                                                      '


                                                                                               Flled   m Open court
                                                                                     '




                                                                                u                   Nov 12     2019
                                                 NOTICE OF HEARING
                                                                                                ”EM a o        2
                                                                                               CLERK LAKE CIRCUIT COURT
                                                                                                                       OM;




                                             _

           The   Court,   now sets thls matter for status                  conference.


           The   _c1erk is   directed to serve this Notice of Hearing to                 all   counsel and/or pro se


 parties   of record.


           This matter       is set   for   MARCH 24, 2020 at 10:30 AM.

 CLERK: TR 72 NOTICE

       ORDEREDMZOW
 so

                                                                               Wm ﬂ/Z(JUDGE)
                                                                    LAKE C1RCUIT<€©URT
                                                                                                                   Z
                                                                                                                             g:




 Distribution:
 B.   Nowak
 J.   Beegle
                                                                                            Filed: 11/26/2019 11:34 AM
                                                                                                                  Clerk
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 42                       of 62Lake County, Indiana



 STATE OF INDIANA             )
                              ) SS:                  IN THE LAKE CIRCUIT COURT
 COUNTY OF LAKE               )                      CROWN POINT, INDIANA



 SHANA KONEY and RONALD KONEY,                   )
                                                 )
        Plaintiffs,                              )
                                                 )
        vs.                                      )   Cause Number: 45C01-1908-CT-000836
                                                 )
 OTIS ELEVATOR COMPANY,                          )
                                                 )
        Defendant.                               )


                                   MOTION TO CONTINUE

       Plaintiffs, Shana Koney and Ronald Koney, by counsel, for their Motion to Continue

the Status Conference set for February 12, 2020, at 11:30 a.m., state:

       1.      Plaintiffs filed their Complaint on August 13, 2019 against Otis Elevator

Company.

       2.      Since that time, the parties have been attempting to resolve the dispute.

       3.      At the time of the incident which is the subject of Plaintiffs’ claim, Plaintiff Shana

Koney was acting in the scope and course of her employment. As a result, resolving her claim

is dependent on the resolution of her companion worker’s compensation claim.

       4.      The parties are in good faith actively attempting to resolve the claim, and this

motion is not made for the purposes of delay.

       5.      No deadlines will be affected by continuing the Status Conference set for

February 12, 2020.




                                                 1
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 43 of 62


             WHEREFORE, Plaintiffs request that the           Status Conference currently set for February


12,   2020, be reset for a date after Defendant, Otis Elevator Company’s answer                             is   due on March


1,   2020, and for      all   other just and proper relief.




                                                               /s/Beth    Brown Nowak
                                                               Beth Brown Nowak, Attorney for
                                                               Plaintiffs, Atty. No.: 24108-64




                                                                                           CERTIFICATE 0F SERVICE
KELLY LAW OFFICES LLC
                  ‘             ‘
                                                                                 on November 26, 2019, I electronically ﬁled
                                                                         certify that
55,21       weSt LlnCOhl nghway                                      I

                                                                     the foregoingdocument using the Indiana E-Filing
SUlte 101                                                            System (IEFS) and that the foregoing pleading or paper
                                                                     was made upon each party or attorney 0f record Via the
Crown Point      ’
                      Indiana 46307
                                                                     Indiana E-Filing System.
Telephone: (2 1 9) 79 1 -0606
        -
                                                                     Ke   11   y L aw Off1°65   LLC
Emall:  bbnngelly—lawyers.com


                                                                     By: /s/Beth        Brown Nowak
                                                                                  5521 West Lincoln Highway, Suite 101
                                                                                   Crown   Point, Indiana   46307
                                                                                   Telephone:     (219) 791-0606
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 44 of 62




 STATE OF INDIANA                )

                                 )   SS:                        IN   THE LAKE CIRCUIT COURT
 COUNTY OF LAKE                  )                              CROWN POINT, INDIANA

 SHANA KONEY and RONALD KONEY,                            )

                                                          )

         Plaintiffs,                                      )

                                                          )

         VS.                                              )     Cause Number: 45C01-1908—CT-000836
                                                          )

 OTIS   ELEVATOR COMPANY,
                                                          g
                                                                            Filed     in     Open COU rt
         Defendant,                                       )
                                                                                December          18,   2019
                                                                                LAKE CIRCUIT COURT
                                                   ORDER                                                MM


        Plaintiffs,   Shana Koney and Ronald Koney, having ﬁled             their   Motion   t0   Continue the


Status Conference set for February 12, 2020, at 11:30 a.m., and the Court being duly advised,


now CONTINUES           the Status Conference set for February 12, 2020, at 11:30 a.m., and


RESETS     a Status Conference for         MarCh    24,       2020                                       ,
                                                                                                             2020,   at


  10:30
                                       a.m./p.m.


        SO ORDERED this               December     18,   2019          day of                                   ,
                                                                                                                    2019.




                                                                JUDGE, Lake     Circuit Court




Distribution:
Beth Brown Nowak
Jennifer R. Beegle
                                                                                             Filed: 2/18/2020 12:20 PM
                                                                                                                  Clerk
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 45                      of 62Lake County, Indiana


JRB                                                                                        #31826-44

STATE OF INDIANA                 )                 IN THE LAKE CIRCUIT/ SUPERIOR COURT
                                 )   SS:
COUNTY OF LAKE                   )                 CAUSE NO. 45C01-1908-CT-000836

SHANA KONEY and RONALD KONEY, )
                                )
                    Plaintiffs, )
v.                              )
                                )
OTIS ELEVATOR COMPANY,          )
                                )
                                )
                    Defendant.  )

               MOTION TO ATTEND STATUS CONFERENCE TELEPHONICALLY

          NOW COMES Defendant, OTIS ELEVATOR COMPANY, by its attorneys, MOLZAHN,

REED & ROUSE, LLC, and requests this Honorable Court for leave to attend the upcoming status

conference telephonically and in support thereof, states as follows:

          1.      This case arises out of an elevator incident that occurred on August 2, 2018 at the

Lake County Juvenile Center.

          2.      Plaintiff’s counsel and Otis have been waiting for settlement on the corresponding

worker’s compensation matter before attempting resolution of the instant matter.

          3.      For this reason, Otis requested a third enlargement of time prior to filing its

responsive pleading.

          4.      The case has a status conference on March 24, 2020 at 10:30 am.

          5.      The parties plan to proceed with the litigation as the worker’s compensation matter

has not been concluded.

          6.      Counsel for Otis is unavailable to attend the March 24, 2020 status hearing in

person due to a previously planned vacation.




Doc:763417_1                                       1
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 46 of 62


          7.    Counsel for Otis requests leave to attend the status hearing telephonically or in the

alternative, requests a short continuance of the status conference.

          8.    Plaintiff’s attorney has no objection to this motion.

          WHEREFORE, Defendant, OTIS ELEVATOR COMPANY, respectfully requests leave

to attend the March 24, 2020 status conference telephonically or in the alternative, requests a short

continuance of the status conference or for such further relief as is deemed just and appropriate.


                                                      Respectfully submitted,

                                                      OTIS ELEVATOR COMPANY


                                                      By: Jennifer R. Beegle (#31826-44)
                                                             One of Its Attorneys


Jennifer R. Beegle (#31826-44)
MOLZAHN, REED & ROUSE, LLC
20 North Clark Street, Suite 2300
Chicago, Illinois 60602
(T): (312) 917-1880
(F): (312) 917-1851
jrb@m2rlaw.com




Doc:763417_1                                      2
   USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 47 of 62



                                 CERTIFICATE OF SERVICE



To:       Attorney for Plaintiffs
          Beth Brown Nowak (Atty #24108-64)
          KELLY LAW OFFICES LLC
          5521 West Lincoln Highway, Suite0101
          Crown Point, IN 46307
          P: (219) 791-0606
          F: (219) 322-6675
          bbn@kelly-lawyer.com


          Attorney for Defendant
          Jennifer R. Beegle (Atty # 31826-44)
          MOLZAHN, REED & ROUSE, LLC
          20 North Clark Street, Suite 2300
          Chicago, IL 60602-5002
          P: (312) 917-1880
          F: (312) 917-1851
          jrb@2rlaw.com



          The Undersigned hereby certifies that she served the foregoing Motion to Attend Status
Conference Telephonically via the Court’s electronic filing system to the attorney of record in
this matter and deposited the same in the U.S. Mail at 20 N. Clark Street, Chicago, Illinois on the
18th day of February, 2020.



                                                     By: /s/ Jennifer R. Beegle (#31826-44)




Doc:763417_1                                     3
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 48 of 62


‘JﬁB                                                                                               —#3-1-826'=4ﬁ



STATE OF INDIANA                    )                     IN   THE LAKE      CIRCUITvLS-U-PE-RIGR    COURT
                                    )     SS:
COUNTY OF LAKE                      )                     CAUSE NO.         45C01-1908-CT-000836

SHANA KONEY and RONALD KONEY,                         )

                                                      )

                                    Plaintiffs,       )
V.                                                    )

                                                      )         .       .



OTIS   ELEVATOR COMPANY,                              )
                                                               Flled In      Open Court
                                                                    February 26, 2020
                                                      )

                                                                    LAKE CIRCUIT COURT
                                                      )




                                                     w
                                                                                   MM
                                    Defendant.        )




        THIS       CAUSE     coming      to    be heard upon the Motion t0 Attend Status Conference


Telephonically for Defendant,           OTIS   ELEVATOR COMPANY, due notice having been given and

the Court being duly advised in the premises:


        IT IS    HEREBY ORDERED:

               X           OTIS   ELEVATOR COMPANY’S Motion is granted.

                           OTIS   ELEVATOR COMPANY’S Motion is denied.

               X           The   status hearing is-cn-tered—a-nd continued to       JUNE      16     ,
                                                                                                         2020   at



         1 1   :30 a.m./p.4a&.




                                                                                           M
                                                               Judge, Lake—Geu-nt—yﬁSaperior Court

                                                                            LAKE CIRCUIT
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 49 of 62



Distribution   t0:




Attorney for Plaintiffs
Beth Brown Nowak (Atty #24108-64)
KELLY LAW OFFICES LLC
5 521   West Lincoln Highway, SuiteO 1 01
Crown Point, IN 46307
P: (219)   791-0606
F: (219)   322-6675



Attornev for Defendant
Jennifer R. Beegle (Atty # 3 1826-44)
MOLZAHN, REED & ROUSE, LLC
20 North Clark Street, Suite 2300
Chicago, IL 60602-5002
P: (3 12) 917-1880
F: (312) 917-1851
jrb@2rlaw.com
                                                                                                                   Filed: 3/19/2020 12:52   PM
                                                                                                                                      Clerk
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 50 of 62                                             Lake County, Indiana




 STATE OF INDIANA                     )

                                      )   SS:                      INTHE LAKE CIRCUIT COURT
 COUNTY OF LAKE                       )                            CROWN POINT, INDIANA

 SHANA KONEY and RONALD KONEY,                               )



           Plaintiffs,                                       g



           vs.                                               g     Cause Number: 45C01-1908-CT-000836

 SUBURBAN ELEVATOR CO.,                                      g



           Defendant.                                        g




                                      FIRST     AMENDED COMPLAINT
                                                         Count     I


       Plaintiffs,     Shana and Ronald Koney, by                counsel, for   Count   I   of their Complaint against


the Defendant, Suburban Elevator Co., state:


       1.         At   all   relevant times, Plaintiffs, Shana         Koney and Ronald Koney were           citizens


and residents 0f Valparaiso, Indiana.

       2.         Suburban Elevator C0.          is   a foreign for-proﬁt corporation doing business in


Indiana.


       3.         On August 2,       2018, there existed a building located         at      2600 W.   93rd Ave.,   Crown

Point, Indiana 46307, in        which Lake County Community Corrections operated.

       4.         On that date,     Suburban Elevator Co. operated, managed, maintained, repaired and

controlled the automatic elevator located 0n the premises.


       5.         On that date,     Plaintiff   Shana Koney was lawfully on the premises acting                in the


course and scope 0f her employment with Lake County and Lake County                            Community

Corrections.
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 51 of 62


         6.        On that date,    while Plaintiff Shana    Koney was      a passenger, the automatic elevator


malﬁmctioned and did not operate property, creating a dangerous condition.

         7.        Defendant Suburban Elevator C0. knew 0r should have known of the condition of

the elevator and    knew     0r should have   known   it   was a hazardous    condition.


         8.        Defendant Suburban Elevator Co. had direct 0r constructive notice of the


dangerous and hazardous condition.


         9.        Suburban Elevator C0., by and though          its   agents and/or employees, failed t0 act in


a reasonable manner and were negligent and/or willful and wanton, causing severe and


permanent      injuries t0 Shana.


         10.       As   a direct and proximate result 0f Defendant’s negligence and/or willful and


wanton   acts 0r omissions,      Shana sustained severe and permanent          injuries.


         11.       As   a proximate result of Defendant’s negligence and/or willful and         wanton     acts or


omissions, Shana suffered permanent and severe personal injuries, has incurred medical


expenses and Will continue to incur additional medical expenses for the foreseeable ﬁlture,


suffered and Will continue t0 suffer physical pain, mental suffering, disability, disﬁgurement,


terror, fright, humiliation, loss     of enj oyment of life, has   10st earnings   from her employment and

sustained an impairment 0f her ability t0 earn        wages     in the future,   and has sustained other

permanent      injuries   and damages 0f a personal and pecuniary nature.

         WHEREFORE, Plaintiffs,            Shana Koney and Ronald Koney,              respectfully request


judgment      in their favor   and against the Defendant, Suburban Elevator Co., for compensatory
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 52 of 62


and punitive damages, for the costs 0f this           action,   prejudgment    interest,   and for   all   other just and


proper   relief.




                                                                  /S/ Beth   Brown Nowak
                                                                  Beth Brown Nowak, Attorney                for
                                                                  Plaintiffs, Atty. No.2 24108-64


                                                        Count    II


         Plaintiffs,    Shana and Ronald Koney, by              counsel, for Count   II   0f their Complaint against


the Defendant, Suburban Elevator Co., state the following:


         12.       Plaintiffs incorporate        by reference paragraphs 1-11 0f Count         I   0f their Complaint


as   and for paragraph 12 of Count        II   0f their Complaint.


         13.       At   all   relevant times, the elevator   was under   the exclusive care, control and/or


management 0f Suburban Elevator C0.

         14.       On August 2,       2018, While a passenger in the elevator, Shana Koney, was under


the exclusive care, control and/or         management of Suburban Elevator Co.

         15.       In the normal course 0f events, an automatic elevator does not suddenly drop t0


the ground abruptly in a free-fall,        all   While under the care, control and/or management 0f


Suburban Elevator C0.

         16.       As   a direct and proximate result 0f the foregoing acts and/or omissions, Shana


sustained severe and permanent injuries.


         17.       As   a proximate result 0f the foregoing acts and/or omissions, Shana suffered


permanent and severe personal           injuries,   has incurred medical expenses and will continue t0 incur


additional medical expenses for the foreseeable future, suffered and Will continue t0 suffer


physical pain, mental suffering, disability, disﬁgurement, terror, fright, humiliation, loss 0f


                                                           3
     USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 53 of 62


enj oyment     0f life, has 10st earnings from her employment and sustained an impairment of her


ability t0 earn    wages      in the future,   and has sustained other permanent   injuries      and damages 0f a

personal and pecuniary nature.


         WHEREFORE, Plaintiffs,                Shana Koney and Ronald Koney,            respectfully request


judgment    in their favor      and against the Defendant, Suburban Elevator Co., for compensatory and

punitive damages, for the costs of this action, prejudgment interest, and for              all   other just and


proper   relief.



                                                                /s/ Beth   Brown Nowak
                                                                Beth Brown Nowak, Attorney            for
                                                                Plaintiffs, Atty. No.2 24108—64




                                                       Count   III


         Plaintiffs,    Shana and Ronald Koney, by           counsel, for Count   III   of their Complaint


against the Defendant, Suburban Elevator Co., state the following:


         18.       Plaintiffs incorporate        by reference paragraphs 1-17 of Count      II   of their Complaint


as   and for paragraph 18 of Count         III   of their Complaint.


         19.       At   all   relevant times, Shana    Koney and Ronald Koney were         lawfully   wedded

husband and Wife.

         20.       As   a result 0f the negligence 0f the Defendant, Plaintiff Ronald            Koney was denied

the love, society and companionship 0f his wife, Shana, for an indeﬁnite period of time.


         WHEREFORE, Plaintiffs,                Shana Koney and Ronald Koney,            respectfully request


judgment    in their favor      and against the Defendant, Suburban Elevator Co., for compensatory
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 54 of 62


and punitive damages, for the costs of this   action,   prejudgment         interest,      and for      all      other just and


proper       relief.




                                                         /s/ BethBrown Nowak
                                                          Beth Brown Nowak, Attorney                               for
                                                          Plaintiffs, Atty. No.:             24108-64




                                                                                      CERTIFICATE 0F SERVICE
KELLY LAW OFFICES LLC
                                                                    certify that   0n March   19,   2020,   I   electronically ﬁled the
5 521       West Lincoln Highway                                I

   ,                                                            foregoing document using the Indiana E—Filing System
SUlte 101                                                       (IEFS) and that the foregoing pleading or paper was made
                                                                upon each party or attorney 0f record Via the Indiana
Crown Point            ’
                           Indiana 46307
                                                                E-Filing System.
Telephone: (219) 79 1 -0606
        .
                                                                Ke   11
                                                                          y L aw OffIces   LLC
Ema11:  bbnngelly—lawyerscom


                                                                By: /s/Beth Brown Nowak
                                                                       5521 West Lincoln Highway, Suite 101
                                                                              Crown   Point, Indiana   46307
                                                                              Telephone:      (219) 791—0606
                                                                                                                                                                      Filed: 3/19/2020 12:52   PM
                                                                                                                                                                                           Clerk
            USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 55 of 62                                                                                        Lake County, Indiana




 STATE OF INDIANA                                                                                     IN   THE LAKE CIRCUIT COURT
                                                                                                      CROWN POINT, INDIANA
 COUNTY OF LAKE
                                                                                                     Cause No.:            45C01-1908-CT-000836
 SHANA KONEY and RONALD KONEY
                                       P1aintiff(s)
                           _V_
                                                                                                                         S   UMMONS
 SUBURBAN ELEVATOR CO.
                                       Defendant(s)




 THE STATE OF INDIANA TO THE DEFENDANT                                                          Suburban Elevator C0.
                                                                                                c/o Registered Agent,
                                                                                                Corporation Service                Company
                                                                                                 135 North Pennsylvania Street, Suite 1610
                                                                                                Indianapolis,         IN 46204

             You have been         sued by the person(s) identiﬁed as “Plaintiff” in the Court stated above.


             The nature of the suit against you                 is   stated in the   COMPLAINT       Which   is   attached to this   SUMMONS.             It   also states the   demand
 Which the   Plaintiff had made against you.


             You must       either personally or         by your attorney ﬁle your written answer to the COMPLAINT with the Clerk within twenty (20)
 days commencing the day after             this   SUMMONS       and the COMPLAINT were personally served upon you or your agent or left for you by the
 Sheriff or other process server.


             In the event the       SUMMONS                   COMPLAINT
                                                          were left for you and you then receive by ﬁrst class mail (not certiﬁed) a copy of
                                                        and
 the   SUMMONS                                   conﬁrmation that the SUMMONS and COMPLAINT were previously left for you. You
                      alone, this mailing is merely a
 should not consider the date on Which you receive the mailed SUMMONS as the commencement date for the time period allowed for your
 answer. Rather, the time period allowed for your written answer commences 0n the date when the SUMMONS and COMPLAINT were
 ﬁrst personally served          upon you or your agent or             left for   you by the Sheriff or other process    server.


          However, if you or your agent ﬁrst received the SUMMONS and the                                  COMPLAINT by            certiﬁed mail,   you have twenty—three (23)
 days from the date 0f receipt to ﬁle your written answer with the Clerk.


             If you fail to    answer the      COMPLAINT               of the Plaintiff Within the times prescribed herein, judgment Will be entered against you for
 what the   Plaintiff has     demanded.

             If you   have a claim against the Plaintiff arising from the same transaction or occurrence, you                          may be required to          assert such claim
 in writing together With    your written answer.

             The following manner of service               is   hereby designated:           CERTIFIED MAIL - RETURN RECEIPT REQUESTED
                                                                                             3/20/2020
 Beth Brown       Nowak
Attorney for Plaintiff                                                                 Date:
                                                                                                              g; :32: g ﬂ
KellyLaw Ofﬁces LLC
5521 West Lincoln Highway, Suite 101                                                   HONORABLE LORENZO ARREDONDO
Crown             IN 46307                                                             CLERK 0F THE LAKE CIRCUIT AND SUPE 10R
         Point,
Telephone: (2 1 9) 79 1 -0606
                                                                                                                                                                   CCSFA L
                                                                                       BY:
                                                                                                             Deputy Clerk
 PREPARATION DATA:
 A11   Summons   are to   be prepared in   triplicate   with the original of each to be placed in the Court ﬁle with two copies available for service.
                                                                                                                                                                         -
 certiﬁed mail a properly addressed envelope shall be provided for each Defendant.                  Certiﬁed mail labels and return receipts must also be furnis
 mailing and the cause number must appear on each return receipt, which shall be returnable to the Clerk                 at the   address of the Court.
                                                                                                                              Filed: 3/20/2020 9:33   AM
                                                                                                                                                  Clerk
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 56 of 62                                                         Lake County, Indiana




  STATE OF INDIANA                          )

                                            )   SS:            INTHE LAKE CIRCUIT COURT
  COUNTY OF LAKE                            )                  CROWN POINT, INDIANA
  SHANA KONEY and
  RONALD KONEY,

               Plaintiffs,
                                                                              Cause Number: 45C0 1 - 1 908-CT—000836
                                                                vvvvvvvvvv




               VS.


  SUBURBAN ELEVATOR CO.,

               Defendant.
                                  CERTIFICATE OF ISSUANCE OF SUMMONS

          I   hereby afﬁrm that pursuant to Indiana Rules 0f Trial Procedure,                  I   have attempted service 0n the
following person at the following address as indicated:


          Suburban Elevator C0., C/O Registered Agent Corporation Service Company
          135 North Pennsylvania Street, Suite 1610, Indianapolis, IN 46204

Service   was attempted by [check one]:

              1f           Certiﬁed Mail, Return Receipt Requested                 -   (return card addressed t0 Kelly    Law
                                                                                       Ofﬁces LLC.)
                       Tracking Number: 7019 2280 0002 1223 1259


                       Date Mailed: March 20 2020

                       Place of Mailing:     1200 South Eagle Ridge Drive, Schererville, IN 46375

                       Plaintiff requested service     by Sheriff 0f                     County, Indiana.
                                  Service documents were delivered to said Sheriff on                              ,
                                                                                                                       With   all

                                  service fees paid.


                       Other

Date:   March        20,   2020
                                                                             /s/Beth Brown Nowak
                                                                             Beth Brown Nowak, Attorney for
                                                                             Plaintiff, Attorney No.2 24108-64
KELLY LAW OFFICES LLC
5521 West Lincoln Highway, Suite 101
Crown Point,         Indiana 46307
Telephone: (2 1 9) 79 1 —0606
Email: bbnngelly—lamerscom
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 57 of 62




               EXHIBIT D
  USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 58 of 62


STATE OF INDIANA                )
                                ) SS:            IN THE LAKE CIRCUIT COURT
COUNTY OF LAKE                  )                CROWN POINT, INDIANA


SHANA KONEY and RONALD KONEY, )
                              )
         Plaintiffs,          )
                              )
v.                            )                          Cause Number: 45C01-1908-CT-000836
                              )
SUBURBAN ELEVATOR CO.,        )
                              )
         Defendant.           )


                         NOTICE OF FILING NOTICE OF REMOVAL

TO:     Ms. Beth Brown Nowak, Kelly Law Offices, LLC, 5521 W. Lincoln Highway, #101,
        Crown Point, IN 46307, bbn@kelly-lawyers.com

        PLEASE TAKE NOTICE that on April 20, 2020, there was filed with the Clerk of the Lake
Circuit Court, Crown Point, Indiana, defendant, Suburban Elevator Co.’s Notice of Filing Notice of
Removal and Notice of Removal, a copy of which is herewith served upon you.


                                                 s/Michael Meyer
                                                 Michael Meyer, Esq.
                                                 TRIBLER ORPETT & MEYER, P.C.
                                                 225 W. Washington Street, Suite 2550
                                                 Chicago, Illinois 60606
                                                 (312) 201-6400
                                                 (312) 201-6401 (fax)
                                                 docket@tribler.com (email)

                          PROOF OF SERVICE BY ELECTRONIC MAIL

        I, a non-attorney, certify that I served this Notice and the Notice of Removal by sending a copy
by electronic mail to all attorneys of record on April 20, 2020.

[X] Under penalties as provided by law pursuant to ILCS
   SEC 5/1-109 I certify that the statements set forth
   herein are true and correct.
                                                       s/Helen White
                                                               Signature

             SERVICE VIA E-MAIL WILL BE ACCEPTED AT DOCKET@TRIBLER.COM
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 59 of 62




               EXHIBIT E
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 60 of 62
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 61 of 62




                EXHIBIT F
USDC IN/ND case 2:20-cv-00164-JPK document 1 filed 04/20/20 page 62 of 62
